UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-4779



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JERMAL DANIELS, a/k/a Tony,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CR-89-186)


Submitted:   January 15, 1998             Decided:   January 27, 1998


Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jermal Daniels, Appellant Pro Se. John Kirk Brandfass, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Appellant filed an untimely notice of appeal. We dismiss the

appeal for lack of jurisdiction. The time periods for filing no-

tices of appeal are governed by FED. R. APP. P. 4. These periods are
"mandatory and jurisdictional."1 In criminal cases, a defendant has

ten days within which to file in the district court a notice of ap-

peal after entry either of the judgment or order appealed from, or

of a notice of appeal by the Government.2 The only exceptions to
the appeal period are when the defendant makes a timely motion as

specified in FED. R. APP. P. 4(b), or the district court extends the

time to appeal or reopens the appeal period for excusable neglect.

        The district court entered its order on March 5, 1990; Appel-

lant's notice of appeal was filed on Sept. 15, 1997. Appellant's
failure to file a timely notice of appeal or to obtain either an

extension or a reopening of the appeal period leaves this court

without jurisdiction to consider the merits of Appellant's appeal.
We therefore deny Appellant's motion to appoint counsel and dismiss

the appeal. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                           DISMISSED




    1
      See Browder v. Director, Dep't of Corrections, 434 U.S. 257,
264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229
(1960)).
        2
            See   Fed. R. App. P. 4(b).

                                      2